Citation Nr: 1737464	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-22 026	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, NJ. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in December 2016. The transcript of that hearing is associated with the file.


FINDINGS OF FACT

1. During the entire period on appeal the Veteran was in receipt of service-connected disabilities meeting the schedular criteria for the award of TDIU.

2. The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

Entitlement to TDIU is warranted. During the entire period on appeal the Veteran has been in receipt of service-connected benefits for residuals of asbestosis (evaluated as 60 percent disabling) and a generalized anxiety disorder with chronic alcohol dependency (evaluated as 50 percent disabling). His combined rating is 80 percent. He meets the schedular criteria for assignment of a TDIU. 38 C.F.R. § 4.16, 4.25.

In an application for Increased Compensation Based on Unemployability dated in May 2011, the Veteran reported that he worked as civilian pipefitter for the U.S. Navy. He reported that he last worked in October 2004 and became too disabled to work because he was not able to walk too far before becoming short of breath and needing to rest. The Veteran also reported no being able to sit or stand too long. He has a high school level education.  

In the Veteran's Notice of Disagreement, dated in August 2011, he stated that the stress of improving his skills to hold a sedentary position and trying to hold a sedentary job would no doubt exacerbate his psychological problems. The Veteran further stated that he left his last position due to negative interaction with his fellow employees. The Veteran reported that he even saw a navy doctor to try to rectify the situation prior to putting in his retirement papers.

In March 2011, the Veteran was afforded a VA examination for his psychiatric disorder. The examiner noted that the Veteran continues to attend a VA Clinic where he receives medication and psychological counseling. The Veteran described anxiety symptoms to the examiner that were being treated by his professionals at the VA Clinic. The current and recent stressors described by the Veteran were his heightened level of sensitivity and any loud noise or loud music causes him to become extremely anxious and agitated. The examiner opined that the Veteran's psychiatric symptoms would not prevent employment. The examiner noted that the Veteran's psychological disability resulted in occupational and social impairment with occasional decreases in work efficiency and occasional inability to socialize as a direct consequence of the Veteran's anxiety disorder with associated alcohol dependency. 

In July 2011, the Veteran was afforded a VA examination for his asbestosis. The Veteran reported chronic shortness of breath which, occurred on a daily basis and was associated with activity, such as, walking one block or climbing one flight of stairs. The Veteran also experiences shortness of breath while carrying bags and doing routine chores. The VA examiner opined that the Veteran is employable for sedentary work, but is not able to do sustained labor-intensive work at this time.

In February 2012 treatment record entry, a practitioner who regularly treats the Veteran reported that the Veteran was originally placed on medication by his primary care doctor, as he could not stand the noises at work. The Veteran became irritated and found getting along with coworkers difficult. The Veteran remains on medication and his mental status is same; he stays at home. The Veteran's medical and emotion issues are such that he is now using a walker and is certainly unemployable.

During his Board hearing in December 2016, the Veteran testified that his breathing has gotten worse since the last VA examination. The Veteran stated that while waiting for his hearing in the waiting room, "a guy had his phone and all that clicking was driving me up a wall. I almost had to walk out here." The Veteran further stated, "things like that just aggravate me." 

The Board finds that entitlement to a TDIU is warranted. The Veteran's service-connected disabilities meet the schedular criteria for assignment of a TDIU. In addition, considering the Veteran's high school education and employment experience, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation, given his physical and psychological limitations. Although examiners have indicated that the Veteran is capable of sedentary work, the Veteran's employment history is limited to occupations that required physical activity. In contrast, the Veteran's treating practitioner reported that the Veteran was unemployable. Therefore, the competent credible evidence is at least in relative equipoise. Ultimately the question as to whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). Therefore, the benefit of the doubt is resolved in the Veteran's favor; entitlement to TDIU is granted. 

	
ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


